DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant introduces “a medical fluid” refers to as “the medical fluid” a few times, then changes to “the medical liquid”, which lacks antecedent basis. All instances of “liquid” are treated as “fluid”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8, 10-13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zdeb et al (US 4,874,366).
Regarding claim 1, Zdeb discloses a medical fluid-modifying device configured to modify a medical fluid by inserting an additive into the medical fluid, the medical fluid-modifying device comprising: an upstream connector 94; a downstream connector 96; a main fluid pathway (arrow in fig 3, utilizes opening 142); and a secondary fluid pathway (arrow in fig 4, utilizes 60) that is different from the main fluid pathway (figs 3 and 4); wherein the main fluid pathway is configured to convey unchanged a portion of the medical liquid that is inserted into the fluid-modifying device from the upstream connector to the downstream connector (fig 3), and wherein the secondary fluid pathway is configured to add an additive 108 into a portion of the medical liquid that is inserted into the fluid-modifying device (fig 4).  
Regarding claim 2, wherein the unchanged portion of the medical liquid is configured to be conveyed through the medical fluid- modifying device before the portion of the medical liquid in which the additive is added (fig 3 vs fig 4).  
Regarding claims 3 and 4, wherein the unchanged portion of the medical liquid is configured to have a sufficient volume to flush out a patient catheter to be used with the medical fluid-modifying device before a clinically significant amount of additive is added to the medical liquid by the medical fluid-modifying device (figs 3 and 4, the medical fluid/liquid is only claimed as intended use such that since the device is capable of utilizing a sufficient volume of medical liquid/fluid to flush out patient catheter 76b before 
Regarding claim 5, wherein the secondary fluid pathway includes a carrier 60 of additive 108.  
Regarding claim 6, wherein the carrier of additive is flexible (via plug 152 – Col.12 ll 34-36).  
Regarding claim 7, wherein the flexible carrier of additive is configured to change the volume within the secondary fluid pathway (fig 3 vs fig 4, placing 60 on device changes volume of secondary fluid pathway).  
Regarding claim 8, wherein at a diversion region between the main fluid pathway and the secondary fluid pathway (near 142 in fig 3), the main fluid pathway has -40-a first cross-sectional area (tube 136 which flows out pathway 142) and the secondary fluid pathway has a second cross-sectional area (needle 130 in fig 3 which fits within tube 136 in fig 4, which seems to be mislabeled 132), the first cross-sectional area being greater than the second cross-sectional area (as the needle/second cross-sectional needs to fit within the first).  
Regarding claim 10, Zdeb discloses a medical fluid connector configured to receive and dispense medical liquid, the medical fluid connector comprising: an initial stage in which the connector is configured to permit at least a portion of a medical liquid that is infused into the connector to be dispensed out of the connector essentially unchanged (fig 3, arrow path); and a subsequent stage in which the connector is configured to dispense a therapeutic liquid out of the connector after infusion of the medical liquid into the connector has stopped such that the therapeutic liquid comprises 
Regarding claim 11, comprising a fluid modifier 60.  
Regarding claim 12, in which the fluid modifier is a flexible carrier (via plug 152 – Col.12 ll 34-36).  
Regarding claim 13, in which the flexible carrier comprises one or more additives 108 (figs 3 and 4).  
Regarding claim 16, Zdeb discloses a medical fluid connector configured to receive and dispense medical liquid, the medical fluid connector comprising: an inlet 96 configured to receive into the connector a volume of a medical fluid (fig 1, arrow in fig 3); and -41-an outlet 96 configured to dispense a volume of the medical fluid out of the connector in at least a first stage (fig 3) and a second stage (fig 4), the medical fluid connector being configured to move at least a portion of the medical fluid through the connector along a different fluid path in the second stage than in the first stage (arrows in figs 3 and 4), wherein in the first stage, the connector is configured to dispense the medical fluid out of the connector without a therapeutic additive or at least without a clinically significant concentration of the therapeutic additive (arrow, fig 3); and wherein in the second stage, the connector is configured to dispense the medical fluid out of the 
Regarding claim 17, wherein the medical fluid connector is configured to dispense medical fluid during the second stage even after medical fluid is no longer being received into the connector (flow will continue briefly due to gravity from chamber 116).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zdeb et al (US 4,874,366) in view of Mustacich et al (US 4,343,788).
Regarding claims 14, while Zdeb substantially discloses the invention as claimed, it does not disclose the one or more additives comprise an antimicrobial agent.
Mustacich discloses an additive in the form of antimicrobial valeric acid which is released into the infusion fluid to protect against accidently introducing contaminants (Col.14 ll 1-5).
.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The examiner did not find a teaching or suggestion wherein the first cross- sectional area is at least about four times larger than the second cross-sectional area. In closest art Zdeb, this would destroy the ability of Zdeb to function, as the needle would be unable to block opening 142 and the flow pattern shown in fig 4 could not be achieved.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner did not find at teaching or suggestion for adding chlorhexidine to the device of Zdeb. Solomon et al (US 4,999,210) teaches to teach such a modification would be undesirable as it could introduce chlorhexidine and intravenous drug interactions. It specifically shows a tube which has chlorhexidine on the outside surface, but purposefully avoids placing the antimicrobial on the inner surface (Col.11 ll 44-47). The only piece of art which taught directly introducing chlorhexidine into an intravenous stream is US 2018/0028403 which has the same inventive entity as the current patent and a date which renders it unusable as prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783